Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/691,444 filed on November 21, 2019.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Applicant filed an amendment on September 9, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on June 15, 2022. Information Disclosure Statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Claims 17-32 are currently pending.

Response to Arguments
Applicant's Arguments/Remarks filed on September 9, 2022 have been fully considered but were found to be not persuasive.
On pp. 6-9 of the Applicant's Arguments/Remarks, with respect to rejection of independent claim 17 under 35 U.S.C. 103 as being unpatentable over Minegishi et al., JP 2010-203877 A (Minegishi) in view of Bailey et al., US 2016/0313445 A1 (Bailey), Applicant argues that Minegishi fails to disclose:
“an analysis of the digitized signal to determine the signal runtime between emission and reception for determining the distance on the basis of the signal runtime.”
The Examiner respectfully disagrees.
It is well-known in the art that there are two methods of measuring a distance of an object, or to measure depths of pixels of an object, from a time-of-flight (ToF) sensor. The first method known as direct method and indirect method:
In the direct method, ToF sensors send out short pulses of light that last just a few nanoseconds and then measure the time it takes for some of the emitted light to come back.
In the indirect method, ToF sensors send out continuous, modulated light and measure the phase of the reflected light to calculate the distance to an object.
In both cases an analysis of the signal pulses is made in order to determine the distance. In the direct method the clock pulses are counted from the time the signal is transmitted to the time the signal I received after it bounces back from the object. In the indirect method, the measurement is made on the difference between the phase of the reflected modulated signal relative to the phase of the modulated transmitted signal to calculate the distance.
Two sensors one of which uses direct method for calculating distance whereas the other uses indirect method for calculating distance are equivalent and interchangeable products because they both achieve the same ends by performing similar methods.
Furthermore, there is nothing in claim 17 that restricts a ToF sensor to use either direct or indirect method. In both cases, “an analysis of the digitalized signal” is performed to “determine the signal runtime between emission and reception” as the claimed invention of claim 17 recites (emphasis added).
Accordingly, Minegishi performs the function of analyzing the digital signal to determine the distance of the ToF sensor to the object.
For more, see MPEP 2113:
Factors that will support a conclusion that the prior art element is an equivalent are
the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000) (An internal adhesive sealing the inner surfaces of an envelope pocket was not held to be equivalent to an adhesive on a flap which attached to the outside of the pocket. Both the claimed invention and the accused device performed the same function of closing the envelope. But the accused device performed it in a substantially different way (by an internal adhesive on the inside of the pocket) with a substantially different result (the adhesive attached the inner surfaces of both sides of the pocket)); Odetics Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1267, 51 USPQ2d 1225, 1229-30 (Fed. Cir. 1999); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977). The concepts of equivalents as set forth in Graver Tank & Mfg. Co. v. Linde Air Products, 339 U.S. 605, 85 USPQ 328 (1950) are relevant to any "equivalents" determination. Polumbo v. Don-Joy Co., 762 F.2d 969, 975 n.4, 226 USPQ 5, 8-9 n.4 (Fed. Cir. 1985).
a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).
The Examiner maintains his rejection claims 17-28 and 30-32 under 35 U.S.C. 103.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-26, 28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Minegishi et al., JP 2010-203877 A (Minegishi) in view of Bailey et al., US 2016/0313445 A1 (Bailey).
With respect to claim 17, Minegishi discloses a method for distance measuring [abstract], the method comprising: an emission of pulsed optical radiation [p. 1, 8, FIG. 1 laser device 1] at a pulse rate; a reception of a fraction of the optical radiation [p. 1, 8, FIG. 1, light receiving unit 6] reflected from a target object [p. 8, FIG. 1, corner cube 8 provided on the measurement object] using a photosensitive electrical receiving element [p. 8, FIG. 1, light receiving unit 6] and a conversion into an electrical reception signal [p. 11, FIG. 1, unit 18, A/D converter]; a sampling of the reception signal at a sampling rate [p. 11, FIG. 1, sampling unit 18], so that a digitized signal is generated on the basis of sampling points generated in this case [p. 11, par. 2]; an analysis of the digitized signal to determine the signal runtime between emission and reception for determining the distance on the basis of the signal runtime [p. 11, par. 3], wherein the sampling rate is set in dependence on the pulse rate and the sampling for generating the digitized signal is performed over reception signals of a plurality of received radiation pulses [p. 11, pars. 4-5 cont’d on p. 12]. While Minegishi discloses all the limitations of the claim and while it should be clear to a POSIA that light receiving unit 6 is photosensitive array, Minegishi does not explicitly refer to photosensitive array. In addition, Minegishi does not explicitly disclose processing of a plurality of received radiation signals. However, Bailey discloses a two-dimensional array of light sensitive detectors [par. 8, FIG. 1, par. 42 light sensitive detector 2a] and processing of a plurality of received radiation signals [par. 42]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Minegishi and Bailey with the motivation to devise a LADAR sensor incorporating focal plane arrays that is adapted specifically for measuring distances of objects from the sensor at short to medium ranges [Bailey: abstract].
With respect to claim 18, Minegishi, in view of Bailey, disclose all the limitations of claim 17 and further discloses wherein the sampling rate is at least ten times as large as the pulse rate [p. 12, par. 3, pulse rate (fin) is 50 MHz and sampling rate (fs) is 500 MHz or more].
With respect to claim 19, Minegishi, in view of Bailey, disclose all the limitations of claim 17 and further discloses wherein the pulse rate is measured and the sampling rate is set in dependence on the measured pulse rate [p. 12, pars. 6-7 cont’d. on p. 13].
With respect to claim 20, Minegishi, in view of Bailey, disclose all the limitations of claim 17 and further discloses wherein the pulse rate and, adapted thereto, the sampling rate are set on the basis of predetermined clock rates generated in particular by means of an independent clock generator [p. 11, pars. 3 and 5].
With respect to claim 21, Minegishi, in view of Bailey, disclose all the limitations of claim 17 and further discloses wherein the sampling rate is set in a ratio to the pulse rate such that: the sampling rate is a non-integer multiple of the pulse rate [p. 12, fs at more than 500 MHz is a non-integer multiple of fin at 50 MHz + Δf], or the sampling rate is less than the bandwidth of the receiving unit [note that, due to “or” between the two clauses, only one of the two clauses need to be disclosed].
With respect to claim 22, Minegishi, in view of Bailey, disclose all the limitations of claim 17 and further discloses wherein the digitized signal is generated by the sampling points of the plurality of the received radiation pulses: being accumulated, or being used to optimize parameter values of at least one polynomial describing the signal [p. 11, last par. cont’d on p. 12 – least square method is used to determine optimized polynomial parameters].
With respect to claim 23, Minegishi, in view of Bailey, disclose all the limitations of claim 22 and further discloses wherein the sampling points repeat after the plurality x and Mx sampling points are used for generating the digitized signal, where M is a natural number [p. 12, last par. cont’d on p. 13 – see also p. 13, par. 2].
With respect to claim 24, Minegishi, in view of Bailey, disclose all the limitations of claim 17 and further discloses wherein the sampling rate: is set shifted in relation to the pulse rate by a fraction less than 1/x, where there are x number of sampling points, or is set algorithmically [p. 13, pars. 3-6].
With respect to claim 25, Minegishi, in view of Bailey, disclose all the limitations of claim 17 and further discloses wherein to avoid ambiguities in the distance determination, a discrete or analog modulation of a radiation pulse sequence is performed [p. 9, pars. 2-3].
With respect to claim 26, the claim is drawn to an electro-optical meter that perform a series of steps that are commensurate in scope with steps of claim 17 – the element of objective lens is shown in Minegishi, FIG. 1, lens 8. Therefore, claim 26 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 17.
With respect to claim 28, the claim is drawn to an electro-optical meter that perform a series of steps that are commensurate in scope with steps of claim 19. Therefore, claim 28 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 17.
With respect to claim 31, Minegishi, in view of Bailey, disclose all the limitations of claim 26 and further discloses in order to resolve ambiguities in the ascertainment of the distance, the distance meter comprises: a modulator for modulating the laser pulses [p. 9, par. 1], or an electro-optical phase shifter in the interior of a cavity of the laser for generating at least two different pulse sequence frequencies [see comments under the above rejection of claim 21].
With respect to claim 32, Minegishi, in view of Bailey, disclose all the limitations of claim 26 and further discloses wherein the distance meter is designed for spectral interferometry in the scope of the distance determination [p. 8, last par. cont’d on p, 9].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Minegishi in view of Bailey, as applied to claim 26, and further in view of Hariyama et al., WO 2014/045655 A1 (Hariyama).
With respect to claim 27, Minegishi, in view of Bailey, disclose all the limitations of claim 26. But Minegishi and Bailey, alone or in combination do not explicitly disclose wherein the radiation source is a freewheeling, non-frequency-stabilized frequency comb laser. However, Hariyama discloses wherein the radiation source is a freewheeling, non-frequency-stabilized frequency comb laser [pp. 15-16, third and fourth embodiments, FIG. 5, p. 3]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Minegishi and Bailey with Hariyama with the motivation to devise a method and apparatus for measuring distances of objects from a light source wherein using a comb laser as a light source would improve the accuracy of measurements.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Minegishi in view of Bailey, as applied to claim 26, and further in view of Raring et al., US 10,222,474 B1 (Raring).
With respect to claim 30, Minegishi, in view of Bailey, disclose all the limitations of claim 26. But Minegishi and Bailey, alone or in combination do not explicitly disclose wherein: the photosensitive electrical component has a bandwidth in the gigahertz range, the distance meter comprises a fiber-optic radiation amplifier, or the distance meter comprises an internal reference target, on the basis of which an optical reference path can be provided, so that an absolute referencing of the distance ascertainment is enabled. However, Hariyama discloses wherein: the photosensitive electrical component has a bandwidth in the gigahertz range [col. 84, lines 56-67]. And Minegishi discloses wherein: the distance meter comprises a fiber-optic radiation amplifier [FIG. 2, amplifier 21, p. 11], or the distance meter comprises an internal reference target [FIG. 1, measurement light receiving unit 6, p. 8], on the basis of which an optical reference path can be provided, so that an absolute referencing of the distance ascertainment is enabled [p. 11]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Minegishi and Bailey with Raring with the motivation to devise a method and apparatus for measuring distances of objects from a light source wherein a photosensitive component with a bandwidth in the GHz range is used to increase resolution of detection [abstract, col. 84, lines 56-67]. 

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 29, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations:
“The distance meter according to claim 26, wherein
“the distance meter comprises at least one independent clock generator for generating an independent clock rate, wherein
“upon execution of the sampling functionality, the sampling rate and the pulse rate are set on the basis of the clock rate or such that the absolute frequency of the radiation is progressively determinable on the basis of the clock rate, and
“the distance meter is designed to continuously compute a sampling-to-distance factor, so that the distance determination is enabled with a scale error less than 10 ppm.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Liu et al., US 2020/0371216 A1, discloses system for measuring distance.
Nagai, US 2019/0179017 A1, discloses time-of-flight distance measurement device.
Cohen et al., US 2018/0096489 A1, discloses real-time calibration for time-of-flight depth measurement.
Stettner et al., US 2014/0350836 A1, discloses automotive auxiliary LADAR sensor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/
Primary Examiner, Art Unit 2485